DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	The specification, the abstract and the drawings are all acceptable.	

                                                  Allowable Subject Matter
3.	Claims 1, 3-9, 11-16, 18-20 are allowed.	
4.	The following is a statement of reasons for the indication of allowable subject matter. The non-obvious features are:
	As per independent claim 1: Wherein the type of the region in which the motor operates at the current moment comprises a linear region and a nonlinear region, and when it is determined that the type of the region in which the motor operates at the current moment is the linear region, a linear model is triggered and the method proceeds to a linear control step; and when it is determined that the type of the region in which the motor operates at the current moment is the nonlinear region, a neural network model is triggered and the method proceeds to a nonlinear control step including remaining claim limitations. 
As per independent claim 9: Wherein the type of the region in which the motor operates at the current moment comprises a linear region and a nonlinear region, when it is determined that the type of the region in which the motor operates at the current moment is the linear region, a linear model is triggered and the method proceeds to a linear control step; and when it is determined that the type of the region in which the motor operates at the current moment is the nonlinear region, a neural network model is triggered and the method proceeds to a nonlinear control step including remaining claim limitations. 


                                               Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
	USPN 7,294,988 to Ajima discloses a motor control system.
6.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S LUO whose telephone number is (571)270-5251.  The examiner can normally be reached on 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from 
/DAVID LUO/Primary Examiner, Art Unit 2846